Citation Nr: 0009649	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for emphysema secondary 
to nicotine dependence.  

2.  Entitlement to service connection for a heart disorder 
secondary to nicotine dependence.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from September 1952 to 
November 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 

In September 1999, the veteran was provided a statement of 
the case addressing entitlement to increased evaluations for 
neurapraxia of the left and right ulnar nerves and post-
traumatic stress disorder.  The claims file does not reflect 
that the veteran has since filed an appeal to the Board, and 
those issues, therefore, are not in appellate status.  


REMAND

The veteran seeks service connection for a respiratory 
disorder and maintains that he suffers from emphysema and 
chronic obstructive disease as a result of smoking in 
service.  He also seeks service connection for a heart 
disorder he maintains is the result of cigarette smoking in 
service. 

Current treatment records document diagnoses of obstructive 
disease and emphysema.  A November 1995 entry documents the 
presence of mild emphysema, a June 1995 entry documents the 
presence of mild chronic obstructive disease, and a February 
1995 entry in private treatment records reflects the presence 
of chronic obstructive lung disease.  In addition, entries, 
which include a January 1995 entry, document myocardial 
infarction and atherosclerotic coronary disease.  

A September 1961 entry in service medical records that 
reflects an impression of asthma contains an entry indicating 
that the veteran was to stop smoking.  Post-service medical 
records contain conflicting statements concerning the 
veteran's post-service smoking history.  A June 1994 entry 
reflects that the veteran quit smoking in 1964, and a 
February 1995 entry reflects that the veteran had not smoked 
in 30 years.  However, a February 1995 entry reflects a 
promise by the veteran that he would not resume smoking, 
suggesting a more recent history of tobacco use.  In November 
1997, the veteran provided a history in which he indicated 
that he began smoking in service, that he eventually smoked 
as many as three packs per day, and that he stopped smoking 
in 1970, although he continued to smoke some cigarettes 
"once in a while" and smoked cigars, at least at one point. 

The February 1995 entry, which reflects that the veteran 
promised not to resume cigarette smoking, reflects final 
diagnoses of arteriosclerotic heart disease and chronic 
obstructive lung disease.  This evidence is sufficient to 
raise some question as to whether smoking resulting from a 
nicotine addiction that had its onset in service played a 
role in giving rise to the respiratory and heart disorder for 
which the veteran seeks service connection and, therefore, is 
sufficient to render the veteran's claims well grounded.  

Pursuant to provisions applicable to claims, such as this 
one, filed prior to June 9, 1998, nicotine dependence may be 
treated as a disease for which service connection may be 
granted.  See USB Letter 20-97-14 (Jul. 24, 1997); see also 
38 U.S.C.A. 1103.  Also, service connection may be granted 
for a tobacco-related disability on the basis that the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  VAOPGCPREC 19-
97 (May 13, 1997).  A determination as to whether service 
connection is warranted for a disability or death 
attributable to tobacco use subsequent to military service 
depends on whether post-service tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. § 
3.310(a) (1999).  VAOPGCPREC 19-97 at 3.  This determination 
depends upon whether the veteran acquired a dependence on 
nicotine in service, and whether that dependence may be 
considered the proximate cause of a disability resulting from 
the use of tobacco products by the veteran.  If each of these 
questions is answered in the affirmative, service connection 
should be established on a secondary basis.  Id. at 5.  If it 
is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, adjudicative personnel must 
determine whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  Id. at 6, 7.  See also VAOPGPREC 2-
93 (Jan. 13, 1993).

Moreover, when aggravation of a veteran's non-service 
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

An examination in this case would be relevant to a 
determination as to whether either emphysema or a heart 
disorder is secondary to tobacco use resulting from nicotine 
dependence acquired in service.  An examination would also be 
essential to determining the extent to which, if any, 
emphysema or heart disease have been made worse by tobacco 
use attributable to nicotine dependence acquired in service. 

Therefore, this case is REMANDED for the following 
development:  

1.  After reviewing the evidence 
associated with the claims file, the RO 
should prepare a statement detailing a 
history of the veteran's tobacco use 
deemed by the RO to be supported by the 
evidence associated with the claims file, 
including the veteran's November 1997 
statement detailing his history of 
tobacco use.  

2.  Thereafter, the RO should provide the 
veteran an examination by a cardiologist.  
After reviewing the claims file, 
including the veteran's history of 
tobacco use, the examiner should offer an 
opinion as to whether, assuming that that 
nicotine dependence developed during 
service, it is as likely as not that 
tobacco use attributable to that nicotine 
dependence caused a current heart 
disorder.  If the examiner determines 
that nicotine dependence developed in 
service, but that tobacco use 
attributable to that nicotine dependence 
did not cause a heart disorder, the 
examiner should also offer an opinion as 
to whether a heart disorder was made 
worse by tobacco use attributable to that 
nicotine dependence.  If so, the examiner 
should attempt to quantify the extent of 
increased symptomatology resulting from 
tobacco use attributable to nicotine 
dependence.  The claims file must be made 
available to the examiner for review. 

3.  Thereafter, the RO should provide the 
veteran an examination by a specialist in 
respiratory disorders.  After reviewing 
the claims file, including the veteran's 
history of tobacco use, the examiner 
should offer an opinion as to whether, 
assuming that that nicotine dependence 
developed during service, it is as likely 
as not that tobacco use attributable to 
that nicotine dependence caused a current 
respiratory disorder, especially 
emphysema.  If the examiner determines 
that nicotine dependence developed in 
service, but that tobacco use 
attributable to that nicotine dependence 
did not cause emphysema or another 
respiratory disorder, the examiner should 
also offer an opinion as to whether 
emphysema or another respiratory disorder 
was made worse by tobacco use 
attributable to that nicotine dependence.  
If so, the examiner should attempt to 
quantify the extent of increased 
symptomatology resulting from tobacco use 
attributable to nicotine dependence.  The 
claims file must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




